Title: To Thomas Jefferson from Gouverneur Morris, 8 March 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 8 March 1793

In reading over my Letter of Yesterday I find that I omitted to mention the War with Spain. Truth is that it was a Matter so much of Course and of so little Importance that it escap’d my Recollection. Our Commissioners will doubtless turn it to Account. Last Evening I was inform’d that the french Army in Flanders has been defeated  but as this is not an official Account I meerly mention it as it is viz a Letter sent express by an Individual at Brussels on seeing sundry Run aways arrive and Stores &ca. &ca. coming in at sixes and sevens with the Report that the Enemy were at the Gates. On the other Hand you must take into Account that the Seige of Maestrecht being raisd only the third one Days Rest was necessary for the Troops which had come on by forc’d Marches. Now as the Action must have taken Place at Tongres about forty Miles from Brussels and the Courier in Question left that City in the Night of the fifth it would follow that the Enemy must have march’d from Maestrecht in the Night of the fourth and attack’d at Break of Day otherwise the Runaways could hardly have got in by the Evening of the fifth. On the whole there is but just Time enough for such an Affair to have happened and that is all. If there is any Confirmation I will mention it. I am respectfully my dear Sir your obedient Servant

Gouv Morris

